Case 1:19-cv-05488-FB-RML Document 26 Filed 08/31/21 Page 1 of 2 PageID #: 184




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -----------------------------------------------x
 DWAYNE BRUMMELL, individually
 and on behalf of all other persons               MEMORANDUM AND ORDER
 similarly situated,
                                                  Case No. 1:19-CV-5488-FB-RML
                        Plaintiff,

         -against-

 K1 HVAC INC. and KRISHNADAT
 SING,

                        Defendants.
 ------------------------------------------------x
BLOCK, Senior District Judge:

       On August 13, 2021, Magistrate Judge Robert Levy issued a Report and

Recommendation (“R&R”) recommending that plaintiff’s motions for default

judgment against defendants K1 HVAC Inc. and Krishnadat Sing be granted and

that plaintiff be awarded $44,705.26 in damages, consisting of $5,667.75 in unpaid

minimum wage compensation, $3,770.88 in unpaid overtime wages, $9,438.63 in

liquidated damages, $10,000 for wage notice and wage statement violations, $15,288

in attorney’s fees, and $540 in costs, plus pre-judgments and post-judgment interest.

ECF No. 25 at 21. Magistrate Judge Levy further recommended that defendants K1

HVAC Inc. and Krishnadat Sing be held jointly and severally liable for the awarded

judgment. Id. at 9.



                                                1
Case 1:19-cv-05488-FB-RML Document 26 Filed 08/31/21 Page 2 of 2 PageID #: 185




      Magistrate Judge Levy’s R&R stated that failure to object within fourteen

days of the date of the R&R waives the right to appeal. No objections were filed.

      If clear notice has been given of the consequences of failing to object and

there are no objections, the Court may adopt the R&R without de novo review. See

Smith v. Campbell, 782 F.3d 93, 102 (2d Cir. 2015) (“Where parties receive clear

notice of the consequences, failure to timely object to a magistrate's report and

recommendation operates as a waiver of further judicial review of the magistrate's

decision.”) (internal citations omitted). The Court will excuse the failure to object

and conduct de novo review if it appears that the magistrate judge may have

committed plain error. See Spence v. Superintendent, Great Meadow Corr. Facility,

219 F.3d 162, 174 (2d Cir. 2000). No such error appears here.

      Accordingly, the Court adopts the R&R without de novo review and directs

the Clerk to enter judgment in accordance with the R&R.



SO ORDERED.

                                             _/S/ Frederic Block__________
                                             FREDERIC BLOCK
                                             Senior United States District Judge

   Brooklyn, New York
   August 31, 2021




                                         2
